Name: Commission Regulation (EEC) No 1445/93 of 11 June 1993 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  foodstuff
 Date Published: nan

 12. 6. 93 Official Journal of the European Communities No L 142/27 COMMISSION REGULATION (EEC) No 1445/93 of 11 June 1993 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, as last amended by Regulation (EEC) No 1 569/92 Q, in connection with the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic and Slovakia provided for in Article 1 of Council Regulation (EEC) No 1 333/92 (8), and in connec ­ tion with the additional amount fixed in ecus in Article 2 ( 1 ) of Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (9), as last amended by Regulation (EEC) No 1 122/92 (10); Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 6 (2) thereof, Whereas the fourth indent of Article 10 ( 1 ) of Regulation (EEC) No 1068/93 provides that, in the case of withdra ­ wals of products in the fruit and vegetables sector, the operative event for the agricultural conversion rate is to occur on the first day of the month in which the with ­ drawal takes place ; whereas that rule should apply not only to withdrawals pursuant to Articles 15, 15a and 15b of Regulation (EEC) No 1035/72 but also, because related or similar operations are involved, to the maximum sorting and packing costs defrayed in accordance with Commission Regulation (EEC) No 2103/90 (u) for apples and citrus fruit distributed free, and to buying-in pursuant to Articles 19 and 19a of Regulation (EEC) No 1035/72 ; whereas Article 10 (2) of Regulation (EEC) No 1068/93 may be applied to aid towards the cost of trans ­ port of fruit and vegetables distributee!- free provided for, pursuant to Article 21 of Regulation (EEC) No 1035/72, in Commission Regulation (EEC) No 2276/92 (u) ; Whereas Regulation (EEC) No 3813/92 introduces new agri-monetary arrangements as from 1 January 1993 ; whereas, within the framework of that Regulation, Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (2) determines the operative events for the agricultural conversion rates to apply after the transitional measures provided for in Article 1 of Commission Regulation (EEC) No 3820/92 (3), without prejudice to further details to be specified or to deroga ­ tions to be provided for, where appropriate, by regulations covering the product groups concerned on the basis of the criteria set out in Article 6 of Regulation (EEC) No 3813/92 ; whereas the operative events for the agricul ­ tural conversion rates to apply after the transitional measures provided for in Article 1 of Regulation (EEC) No 3820/92 to products in the fruit and vegetables sector, processed fruit and vegetable products and to certain aid for live plants and floricultural products should accord ­ ingly be determined and grouped within a single regula ­ tion ; Whereas there is provision for a system of aid for proces ­ sing citrus fruit in Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges f 3), as last amended by Regulation (EEC) No 3848/89 (l4), and in Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons (15), as last amended by Regulation Whereas Article 9 of Regulation (EEC) No 1068/93 should apply in connection with the countervailing charge and export refund provided for in Title IV of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vege ­ tables (4), as last amended by Regulation (EEC) No 746/93 Q, in connection with the minimum import price, the countervailing charge and the refund provided for in Title II of Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (6), ^ OJ No L 166, 20. 6. 1992, p. 5 . 8) OJ No L 145, 27. 5. 1992, p. 3 . *) OJ No L 183, 4. 7. 1981 , p. 1 . "&gt;) OJ No L 117, 1 . 5. 1992, p. 98 . ") OJ No L 191 , 24. 7. 1990, p. 19 . 12).OJ No L 220, 5. 8 . 1992, p. 22. ") OJ No L 324, 27. 12. 1969, p . 21 14) OJ No L 374, 22. 12. 1989, p . 6. 15) OJ No L 125, 19. 5. 1977, p . 3 . (') OJ No L 387, 31 . 12. 1992, p . 1 . 0 OJ No L 108, 1 . 5. 1993, p. 106. (J) OJ No L 387, 31 . 12. 1992, p . 22. ( «) OJ No L 118 , 20. 5. 1972, p . 1 . (0 OJ No L 77, 31 . 3 . 1993, p. 14. (6) OJ No L 49, 27. 2. 1986, p. 1 . No L 142/28 Official Journal of the European Communities 12. 6 . 93 Whereas the amount in ecus in Article 7 (2) of Commis ­ sion Regulation (EEC) No 627/85 of 12 March 1985 on storage aid and financial compensation for unprocessed dried grapes and figs (8), as amended by Regulation (EEC) No 3602/90 (9), represents the residual value of the stocks of dried figs and dried grapes at the date of the stock ­ taking referred to in Article 7 (1 ) of Regulation (EEC) No 627/85 ; whereas the operative event for the agricul ­ tural conversion rate applicable to that amount must be that date : (EEC) No 1 199/90 (') ; whereas that system provides for the granting of aid to the processor subject to payment of a minimum price to the producer ; whereas, under those conditions and owing to the very large number of opera ­ tors, processors and producers involved, pursuant to Article 6 (2) of Regulation (EEC) No 3813/92 and notwithstanding Article 10 (2) of Regulation (EEC) No 1068/93, the operative event for the agricultural conversion rate should be the first day of the month of take-over of the products by the processor ; whereas the same should apply to the production of processed fruit and vegetable products qualifying under the system of production aid provided for in Article 2 of Regulation (EEC) No 426/86 ; Whereas Article 10 ( 1 ) of Regulation (EEC) No 1068/93 may be applied to sales at prices fixed in advance or by invitation to tender of unprocessed dried grapes and figs held by storage agencies in accordance with Commis ­ sion Regulation (EEC) No 626/85 (l0), as last amended by Regulation (EEC) No 3601 /90 ;Whereas Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple (2), as last amended by Regulation (EEC) No 1699/85 (3), introduces an aid scheme for processors subject to payment of a minimum price to pineapple producers ; whereas, since there are two harvests in each marketing year, the operative event applicable to each harvest should be fixed at the beginning of the harvest in question ; Whereas the second indent of Article 12 (4) of Regulation (EEC) No 1068/93 should apply to the securities referred to in Articles 6 ( 1 ), 7 ( 1 ) and 13 (2) of Regulation (EEC) No 626/85 ; Whereas Article 11 ( 1 ) of Regulation (EEC) No 1068/93 should apply to aid for growing sultanas, dried muscatel grapes and currants intended for processing as provided for in Article 6 of Regulation (EEC) No 426/86 ;Whereas, pursuant to Article 19 of Commission Regula ­ tion (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title Ha of Council Regulation (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 1461 /92 0, the aid to improve the quality and marketing of nuts and locust beans provided for in Article 14d (2) of Regulation (EEC) No 1035/72 is to be paid at the end of each annual reference period ; whereas, pursuant to Article 11 (2) of Regulation (EEC) No 1068/93, the operative event for the agricultural conversion rate applicable to the maximum aid in ques ­ tion, fixed in Article 2 of Regulation (EEC) No 790/89 (6), as last amended by Regulation (EEC) No 832/92 f), should accordingly be 1 January of each annual reference period ; Whereas Article 2 (2) of Council Regulation (EEC) No 1991 /92 of 13 July 1992 establishing a special scheme for raspberries intended for processing (,2) provides for a one-off flat-rate grant to producers' organi ­ zations ; whereas, pursuant to paragraph 3 of that Article, the grant is to be calculated on the basis of the produc ­ tion of the producer organization during the first market ­ ing year following special recognition ; whereas the opera ­ tive event for the agricultural conversion rate applicable to the grant should therefore be the first day of that marke ­ ting year ; Whereas Article 10 ( 1 ) of Regulation (EEC) No 1068/93 should apply to storage of sultanas, currants and dried figs as referred to in Article 8 of Regulation (EEC) No 426/86 and in particular to the minimum price referred to in Article 8 (2) and to the storage aid referred to in Article 8 Whereas Article 6 (3) of Regulation (EEC) No 1991 /92 provides for the granting of aid to producer organizations for carrying out programmes to improve the competitive ­ ness of the sector producing raspberries for processing and fixes the maximum amount thereof per hectare per year ; whereas the operative event for the agricultural conversion rate applicable each year to the amount fixed in Article 6 (3) of Regulation (EEC) No 1991 /92 should therefore be the beginning of the marketing year in ques ­ tion ; 4 ; (') OJ No L 119, 11 . 5. 1990, p . 61 . O OJ No L 73, 21 . 3 . 1977, p . 46. 0 OJ No L 163, 22. 6. 1985, p. 12. O OJ No L 207, 19 . 7. 1989, p . 19 . 0 OJ No L 153, 5 . 6. 1992, p . 9. (6) OJ No L 85, 30. 3 . 1989, p . 6. 0 OJ No L 88, 3 . 4. 1992, p. 15. (8) OJ No L 72, 13 . 3 . 1985, p. 17. 0 OJ No L 350, 14. 12. 1990, p . 56. H OJ No L 72, 13. 3 . 1985, p. 7. (") OJ No L 350, 14. 12. 1990, p . 54. M OJ No L 199, 18 . 7. 1992, p . 1 . 12. 6 . 93 Official Journal of the European Communities No L 142/29 Whereas Article 30 of Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 (2), provides for the granting of aid for the production of pineapples and fixes the amount thereof in ecus ; whereas the detailed rules for the application of those provisions were laid down by Commission Regula ­ tion (EEC) No 3518/92 (3), Article 1 of which provides that the aid in question is to be applied for in respect of two defined harvest periods ; whereas the operative event for the agricultural conversion rate applicable to that aid should therefore be the beginning of the harvest period in question ; the agricultural conversion rate applicable to that aid and to the security relating thereto should therefore be that date ; whereas that date is the date of charging of the aid certificate as referred to in Article 4 (7) of Commission Regulation (EEC) No 1696/92 of 30 June 1992 laying down common detailed rules for implementation of the specific arrangements for the supply of certain agricul ­ tural products to the Azores and Madeira (9), as amended by Regulation (EEC) No 2132/92 whereas Article 5 ( 1 ) (b) of Regulation (EEC) No 2999/92 fixes the amount of the security required for the granting of that aid ; whereas provision should be made for the operative event in that case to be the day of submission of the aid certificate application ; Whereas Article 2 of Commission Regulation (EEC) No 2175/92 of 30 July 1992 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetable products to the Canary Islands (4) fixes the aid provided for in Article 3 (2) of Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands with regard to certain agricultural products (^ as amended by Regulation (EEC) No 3714/92 ; whereas the economic objective in granting that aid is achieved by the arrival of the products in question in the Canary Islands ; whereas the operative event for the agricultural conversion rate applicable to that aid and the security relating thereto should be that date ; whereas that date is the date of charging of the aid certificate as referred to in Article 4 (7) of Commission Regulation (EEC) No 1695/92 of 30 June 1992 laying down common detailed rules for implemen ­ tation of the specific arrangements for the supply of certain agricultural products to the Canary Islands (6), as amended by Regulation (EEC) No 2132/92 f) ; whereas Article 5 ( 1 ) (b) of Regulation (EEC) No 2175/92 fixes the amount of the security required for the granting of that aid ; whereas provision should be made for the operative event in that case to be the day of submission of the aid certificate application ; Whereas Article 13 of Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (10), as amended by Regulation (EEC) No 3714/92, introduces aid for the implementation of intiative programmes and fixes the maximum amount thereof in ecus ; whereas similar aids were introduced by Article 11 of Regulation (EEC) No 1600/92 as regards the Azores and Madeira and by Article 15 of Regulation (EEC) No 1601 /92 as regards the Canary Islands ; whereas those aids are paid annually ; whereas the detailed rules for the application of those aids are laid down in Commission Regulation (EEC) No 667/92 (u), as amended by Regulation (EEC) No 1831 / 92 ( 12), as regards the French overseas departments, in Commission Regulation (EEC) No 231 1 /92 (13) as regards the Azores and Madeira and in Commission Regulation (EEC) No 2173/92 (H) as regards the Canary Islands ; whereas those detailed rules provide in particular for aid applications to be submitted each year before a date deter ­ mined by the competent departments of the Member States concerned ; whereas the operative event for the agricultural conversion rate applicable to those aids should therefore occur each year on 1 January of the year of implementation of the initiative programme ; Whereas Article 2 of Commission Regulation (EEC) No 2999/92 of 15 October 1992 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetable products to Madeira (8) fixes the aid provided for in Article 3 (2) of Regulation (EEC) No 1 600/92 ; whereas the economic objective in granting that aid is achieved by the arrival of the products in question in Madeira ; whereas the operative event for Whereas aid for marketing was introduced by Article 15 ( 1 ) of Regulation (EEC) No 3763/91 as regards the French overseas departments, by Article 12 ( 1 ) of Regulation (EEC) No 1600/92 as regards the Azores and Madeira and by Article 16 ( 1 ) of Regulation (EEC) No 1601 /92 as regards the Canary Islands ; whereas that aid amounts to 10 % of the value of production marketed free at destina ­ tion ; whereas that destination may be located in the Community or in third countries and whereas the value (') OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 378 , 23. 12. 1992, p . 23. (3) OJ No L 355, 5. 12. 1992, p. 21 . 0 OJ No L 179, 1 . 7. 1992, p. 6 . H OJ No L 356, 24. 12. 1991 , p. 1 . (") OJ No L 71 , 18 . 3 . 1992, p . 13 . ( 12) OJ No L 185, 4. 7. 1992, p . 25. (,J) OJ No L 222, 7. 8 . 1992, p . 24. O OJ No L 217, 31 . 7. 1992, p . 56. (4) OJ No L 217, 31 . 7 . 1992, p. 67. 0 OJ No L 173, 27. 6. 1992, p. 13 . (6) OJ No L 179, 1 . 7. 1992, p. 1 . 0 OJ No L 213, 29. 7 . 1992, p. 25. (8) OJ No L 301 , 17. 10 . 1992, p . 7. No L 142/30 Official Journal of the European Communities 12. 6 . 93 of the products may be expressed in the national currency of a third country ; whereas the economic objective of the operation concerned by that aid is achieved when the products are taken over by the purchaser ; whereas the operative event for the agricultural conversion rate appli ­ cable to that aid should therefore be the first day of such take-over ; whereas it should be specified that where Article 4 of Regulation (EEC) No 1068/93 applies, account should be taken of the conversion rate applicable that day ; whereas such measures are pointless in this particular case ; whereas the provisions of Regulation (EEC) No 3820/92 should accordingly be waived and Regulation (EEC) No 3813/92 should be made applicable immedia ­ tely ; Whereas the measures provided for in this Regulation are in accordance with the joint opinion of the Management Committees for Fruit and Vegetables, Products Processed from Fruit and Vegetables, and Live Plants, HAS ADOPTED THIS REGULATION : TITLE I Whereas Article 12 ( 1 ) of Regulation (EEC) No 1068/93 should apply for the purposes of determining the opera ­ tive event for the agricultural conversion rate applicable to the Community contribution towards an economic analysis and forward study of the fruit and vegetable processing industry provided for in Article 14 ( 1 ) of Regu ­ lation (EEC) No 3763/91 as regards the French overseas departments, in Article 13 ( 1 ) of Regulation (EEC) No 1600/92 as regards the Azores and Madeira and in Article 17 ( 1 ) of Regulation (EEC) No 1601 /92 as regards the Canary Islands ; FRESH FRUIT AND VEGETABLES Article 1 Article 9 of Regulation (EEC) No 1068/93 shall apply to the countervailing charge provided for in Article 25 ( 1 ) of Regulation (EEC) No 1035/72 and to the export refund provided for in Article 30 ( 1 ) of that Regulation. Whereas all the existing provisions relating to the deter ­ mination of the conversion rates applicable to products in the fruit and vegetables sector and to processed fruit and vegetable products, and in particular Commission Regula ­ tion (EEC) No 3322/89 of 3 November 1989 determining the operative events applicable in the fruit and vegetable sector ('), as last amended by Regulation (EEC) No 3029/90 (2), Article 1 1 of Commission Regulation (EEC) No 1558/91 of 7 June 1991 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (3), as last amended by Regulation (EEC) No 250/93 (4), Article 35 (2) of Commission Regulation (EEC) No 2911 /90 of 9 October 1990 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying (*), as amended by Regulation (EEC) No 1577/91 (*), and Article 13 of Commission Regulation (EEC) No 2252/92 of 30 July 1992 laying down detailed rules for applying the special scheme for raspberries intended for processing Q, as last amended by Regulation (EEC) No 1248/93 (8), should be repealed with effect on the date of application of this Regulation ; Article 2 1 . The operative event for the agricultural conversion rate for withdrawals pursuant to Articles 15, 1 5a and 1 5b of Regulation (EEC) No 1035/72, including the financial compensation provided for in Articles 18 and 18a of that Regulation, shall be the first day of the month in which the withdrawal takes place. 2 . The operative event for the agricultural conversion rate for buying-in as provided for in Articles 19 and 19a of Regulation (EEC) No 1035/72 shall occur on the first day of the month in which the products are taken over by the bodies referred to in Articles 19 (2) and 19a (2) of that Regulation . 3 . The agricultural conversion rate applicable to the maximum amounts referred to in Article 4 (2) of Regula ­ tion (EEC) No 2103/90 shall be the agricultural conver ­ sion rate determined pursuant to paragraph 1 of this Article. 4. The agricultural conversion rate applicable to the standard amounts laid down in Article 1 of Regulation (EEC) No 2276/92 shall be the agricultural conversion rate applicable on the day on which the products concerned are taken over at the premises of the producer organization which withdrew them, by the body under ­ taking one of the four types of free distribution referred to in the first, fifth and sixth indents of Article 21 ( 1 ) (a) of Regulation (EEC) No 1035/72. Whereas Regulation (EEC) No 3820/92 provides for tran ­ sitional measures of varying durations depending on the products concerned, to apply prior to the definitive implementation of Regulation (EEC) No 3813/92 ; (') OJ No L 321 , 4. 11 . 1989, p. 32. 0 OJ No L 151 , 15. 6 . 1991 , p. 70. (3) OJ No L 144, 8 . 6. 1991 , p. 31 . 4) OJ No L 28 , 5. 2. 1993, p. 46. 0 OJ No L 278 , 10 . 10 . 1990, p . 35. (6) OJ No L 147, 12. 6 . 1991 , p. 6. 0 OJ No L 219, 4. 8 . 1992, p. 19. 8 OJ No L 127, 25. 5. 1993, p. 8 . 12. 6. 93 Official Journal of the European Communities No L 142/31 that Regulation , shall be on 1 September and 1 May for the first and second harvests in the marketing year respec ­ tively. Article 3 The operative event for the agricultural conversion rate for :  the financial compensation referred to in Article 3 ( 1 ) of Regulation (EEC) No 2601 /69 and Article 2 ( 1 ) of Regulation (EEC) No 1035/77, and  the minimum prices referred to in Article 2 (2) of Regulation (EEC) No 2601 /69 and Article 1 (3) of Regulation (EEC) No 1035/77, shall be the first day of the month in which the products are taken over by the processor in accordance with Regu ­ lations (EEC) No 2601 /69 and (EEC) No 1035/77. Article 4 The operative event for the agricultural conversion rate applicable for the conversion, each year, into national currency of the maximum aid per hectare to improve the quality and marketing of nuts and locust beans fixed in Article 2 of Regulation (EEC) No 790/89 shall be 1 January of the annual reference period within the meaning of Article 19 of Regulation (EEC) No 2159/89 . Article 7 1 . The operative event for the agricultural conversion rate applicable to the minimum price referred to in Article 8 (2) of Regulation (EEC) No 426/86 shall occur on the day of take-over of the products by the storage agency in accordance with Article 8 ( 1 ) of that Regulation. 2. The operative event for the agricultural conversion rate applicable to the storage aid referred to in Article 8 (4) of Regulation (EEC) No 426/86 shall be the day in respect of which the aid is granted. 3. The conversion rate applicable to the amount in ecus referred to in Article 7 (2) of Regulation (EEC) No 627/85 shall be the agricultural conversion rate in force on the date of stocktaking as referred to in Article 7 ( 1 ) of that Regulation . 4. The operative event for the agricultural conversion rate applicable to the selling prices fixed in advance in ecus referred to in Article 6 ( 1 ) and (2) of Regulation (EEC) No 626/85 and to the prices quoted in the tenders and the minimum selling prices referred to in Article 15 of that Regulation shall be the day of take-over of the products by the purchaser, or of payment if it takes places prior thereto. 5. The operative event for the agricultural conversion rate applicable to the amount in ecus of the securities referred to in Articles 6 ( 1 ), 7 ( 1 ) and 13 (2) of Regulation (EEC) No 626/85 shall be the day of submission of the tender or purchase application . 6. Article 11 ( 1 ) of Regulation (EEC) No 1068/93 shall apply to the aid per hectare referred to in Article 6 of Regulation (EEC) No 426/86. TITLE II PROCESSED FRUIT AND VEGETABLE PRODUCTS Article 5 Article 9 of Regulation (EEC) No 1068/93 shall apply to the minimum import price provided for in Article 9.(1 ) of Regulation (EEC) No 426/86, the countervailing charge provided for in Article 9 (2), the import levy provided for in Article 10 ( 1 ) and the refund provided for in Articles 11 (1 ) and 12 ( 1 ) of that Regulation , to the additional amount fixed in Article 2 ( 1 ) of Regulation (EEC) No 1796/81 and to the minimum prices provided for in Article 1 of Regulation (EEC) No 1333/92. Article 8 1 . The operative event for the agricultural conversion rate applicable to the amount in ecus, provided for in Article 2 (3) of Regulation (EEC) No 1991 /92, of the one-off flat-rate grant to producers' organizations referred to in Article 2 (2) of that Regulation shall occur on the first day of the marketing year following the date of special recognition of the organization in question. 2. The rate to be applied for the conversion each year into national currency of the maximum amount per hectare provided for in the second subparagraph of Article 6 (3) of Regulation (EEC) No 1991 /92 shall be the agricultural conversion rate in force on the first day of the marketing year in question . Article 6 1 . The operative event for the agricultural conversion rate applicable to the production aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 426/86 and the minimum price referred to in Article 3 ( 1 ) of that Regulation shall be the first day of the month of take-over of the products by the processor within the meaning of that Regulation . 2. The operative event for the agricultural conversion rate applicable to production aid for tinned pineapple referred to in Article 1 of Regulation (EEC) No 525/77 as well as for the minimum price referred to in Article 3 of No L 142/32 Official Journal of the European Communities 12. 6 . 93 TITLE III as regards the Azores and Madeira and in Article 16 ( 1 ) of Regulation (EEC) No 1601 /92 as regards the Canary Islands, the operative event for the agricultural conversion rate shall be the first day of take-over of the products by the purchaser ; where Article 4 of Regulation (EEC) No 1068/93 applies, the conversion rate to be used shall be that applicable on the said day. MOST REMOTE REGIONS : FRENCH OVERSEAS DEPARTMENTS, AZORES, MADEIRA, CANARY ISLANDS Article 12 The operative event for the conversion rate applicable to the amounts in ecus in Article 14 ( 1 ) of Regulation (EEC) No 3763/91 as regards the French overseas departments, in Article 13 ( 1 ) of Regulation (EEC) No 1600/92 as regards the Azores and Madeira and in Article 17 ( 1 ) of Regulation (EEC) No 1601 /92 as regards the Canary Islands shall be the closing date for the submission of tenders. TITLE IV Article 9 1 . The operative event for the conversion rate appli ­ cable to the aid for the production of pineapples provided for in Article 30 of Regulation (EEC) No 1600/92 shall be the first day of the harvest period in question, within the meaning of Article 1 of Regulation (EEC) No 3518/92. 2. The operative event for the conversion rate appli ­ cable to the aid for the supply to the Canary Islands of processed fruit and vegetable products as provided for in Article 2 of Regulation (EEC) No 2175/92 shall be the day of charging of the aid certificate in accordance with Article 4 (7) of Regulation (EEC) No 1695/92. 3 . The operative event for the conversion rate appli ­ cable to the security provided for in Article 5 ( 1 ) (b) of Regulation (EEC) No 2175/92 shall be the day of submis ­ sion of the aid certificate application. 4. The operative event for the conversion rate appli ­ cable to the aid for the supply to Madeira of processed fruit and vegetable products as provided for in Article 2 of Regulation (EEC) No 2999/92 shall be the day of charging of the aid certificate in accordance with Article 4 (7) of Regulation (EEC) No 1696/92. 5. The operative event for the conversion rate appli ­ cable to the security provided for in Article 5 ( 1 ) (b) of Regulation (EEC) No 2999/92 shall be the day of submis ­ sion of the aid certificate application. GENERAL AND FINAL PROVISIONS Article 13 For the purposes of this Regulation, take-over of a lot shall mean the commencement of its physical delivery. Article 14 The following are hereby repealed : Regulation (EEC) No 3322/89, the second paragraph of Article 1 of Regulation (EEC) No 2276/92, Article 11 of Regulation (EEC) No 1558/91 , the second sentence of Article 2 (3) and Articles 10 and 18 of Regulation (EEC) No 626/85, Articles 1 (3) and 7 (3) of Regulation (EEC) No 627/85, Article 5 (2) of Regulation (EEC) No 2911 /90, Article 13 of Regulation (EEC) No 2252/92, Article 3 of Regulation (EEC) No 3518/92, the second paragraph of Article 7 of Regulation (EEC) No 2175/92, the second paragraph of Article 7 of Regulation (EEC) No 2999/92, Article 10 of Regulation (EEC) No 667/92, Article 10 of Regulation (EEC) No 2311 /92 and Article 10 of Regula ­ tion (EEC) No 2173/92. Article 10 The operative event for the agricultural conversion rate applicable to the aid provided for in Article 13 of Regula ­ tion (EEC) No 3763/91 as regards the French overseas departments, to the aid provided for in Article 11 of Regulation (EEC) No 1600/92 as regards the Azores and Madeira and to the aid provided for in Article 1 5 of Regu ­ lation (EEC) No 1601 /92 as regards the Canary Islands shall be 1 January of the year of execution in progress of the programme of initiatives . Article 15 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1993 to cauliflowers and, notwithstanding Article 1 of Regulation (EEC) No 3820/92, from the date of entry into force of this Regula ­ tion to other product groups. Article 11 For the purpose of determining and paying the aid for marketing provided for in Article 15 ( 1 ) of Regulation (EEC) No 3763/91 as regards the French overseas depart ­ ments, in Article 12 ( 1 ) of Regulation (EEC) No 1600/92 12. 6 . 93 Official Journal of the European Communities No L 142/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1993. For the Commission Rene STEICHEN Member of the Commission